Citation Nr: 0511906	
Decision Date: 04/28/05    Archive Date: 05/11/05

DOCKET NO.  99-20 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of a fracture 
of the lumbar spine, claimed as a fracture of L2-L5, with 
lower back pain and sciatica.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran served on active duty from December 1977 to June 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, that, inter alia, denied the veteran's 
claim of entitlement to service connection for residuals of a 
fracture of the lumbar spine. 

It is noted for the record that in May 2004, the veteran 
requested and was scheduled to appear at a hearing at the RO 
before a Veterans Law Judge.  The veteran failed to appear at 
the scheduled hearing.  The case was returned to the Board 
and is now ready for appellate review. 

It is further noted that service connection is in effect for 
another low back disorder, characterized as mechanical low 
back pain, currently evaluated as 10 percent disabling, 
effective from July 1998.  In a statement submitted in 
September 2002, the veteran's service representative 
indicated that the veteran's service-connected low back 
disorder is more severe than indicated by the 10 percent 
rating.  The Board construes this statement as a claim for an 
increased disability rating, and it is referred to the RO for 
appropriate action to include the development and 
adjudication of the claim.  In the interest of economy of 
resources, however, if additional development to include 
examination is deemed necessary, the RO may wish to conduct 
such an examination in conjunction with the orthopedic 
examination requested below.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

The claim currently on appeal must be readjudicated by the RO 
in light of a change in the law.  The RO denied the claim as 
not well grounded; however, with the recent passage of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000), the well-grounded 
claim requirement for all claimants seeking entitlement to 
veterans benefits has been eliminated.  Where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal has been 
concluded, the version of the law or regulation that is most 
favorable to the claimant will apply.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  As the changes enacted by the 
VCAA are clearly more favorable to the appellant, the RO must 
readjudicate the veteran's claim.  No notice of the VCAA was 
provided to the veteran in this case.

Additional evidentiary development of the record is also in 
order.  The veteran, through his representative, has argued 
that in addition to his service-connected mechanic low back 
pain, the veteran had a fracture of the lumbosacral spine 
that has resulted in spinal disability that is distinct from 
that which is already service-connected.  The post-service 
medical evidence includes a report of November 1998 VA 
general medical examination that failed to show a diagnosis 
associating a fracture of the lumbosacral spine in service 
with a current disability.  That examination, however, was 
performed without the benefit of a review of the veteran's 
claims folder, including his extensive service medical 
records that do show low back pathology.  Consequently, 
clarification of the medical evidence is required.

Under U.S.C.A. § 5103A(d)(1) (West 2002), obtaining a medical 
examination and medical opinion is necessary if there is 
competent medical evidence of a current disability and 
evidence that the disability may be associated with the 
claimant's active duty, but the record does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  

Under the circumstances of this case, the Board finds that an 
examination is necessary to determine whether the veteran had 
a fracture of the lumbosacral spine in service, and if so, 
whether any current lumbosacral spine disorder can be 
associated with any prior fracture so identified.  

38 C.F.R. § 4.1 (2003) provides that "It is...essential both 
in the examination and in the evaluation of the disability, 
that each disability be viewed in relation to its history.")  
See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  Consequently, the necessity for appropriate further 
examinations is shown for the proper assessment of the 
veteran's claims.  38 U.S.C.A. § 5103A (West 2002).  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
VBA AMC.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

3.  After any additional evidence has 
been obtained and associated with the 
file, VBA AMC must make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
examination by an appropriate physician 
to show the nature, extent, and etiology 
of any low back or lumbosacral spine 
disorder(s) which may be present.  (As 
noted in the Introduction above with 
regards to the veteran's claim for an 
increased rating for his service-
connected mechanical low back pain, if 
additional development to include 
examination is deemed necessary for the 
adjudication of that claim, the RO may 
wish to conduct such an examination in 
conjunction with the orthopedic 
examination requested herein.)  

The claims file must be made available 
to and pertinent documents therein 
reviewed by the examiner in connection 
with the examination.  The examiner 
must annotate the examination report 
that the claims file was in fact made 
available for review and reviewed in 
conjunction with the examination.  Any 
further indicated special tests and 
studies should be conducted.
The examiner must address the 
following medical questions:
Is it unlikely, likely, or at least as 
likely as not (examiner to choose one) 
that the veteran had a fracture 
involving the lumbosacral spine during 
service, and if so, is it unlikely, 
likely, or at least as likely as not 
(examiner to choose one) that such 
fracture has resulted in current low 
back disability that can be 
pathologically separated as a separate 
disease entity from the veteran's 
service-connected mechanical low back 
pain?

If the examiner is unable to make such a 
determination based upon the existing 
evidence, he or she should so state.  A 
complete rationale for any opinions 
expressed should be provided.

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed, and pursue any development 
required by the record at hand, including 
further medical examination.  In 
particular, the VBA AMC should review the 
requested examination reports and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for residuals of a 
fracture of the lumbar spine, claimed as 
a fracture of L2-L5, with lower back pain 
and sciatica.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claim 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims of entitlement to 
service connection, and may result in a denial(s).  38 C.F.R. 
§ 3.655 (2003).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


